Exhibit 10.1
(DIGITAL ANGEL LOGO) [c04947c0494701.gif]
Digital Angel Corporation
490 Villaume Avenue
South St. Paul, MN 55075-2443 U.S.A
651-445-1621 Facsimile: 651-455-0217
www.digitalangel.com
Nasdaq. DIGA
June 30, 2010
Ms. Lorraine Breece
Dear Lorraine:
I deeply regret to inform you that, as part of the Company’s restructuring
effort, the decision has been made to significantly downsize the corporate
group. This letter serves as formal notification that your position will be
eliminated and that you will be laid off from the Company effective June 30,
2010 (“Termination Date”).
To assist you in your employment transition, the Company offers you the benefits
outlined below consistent with your agreement:

  •   Salary Severance: You will receive severance compensation equal to one
year’s salary ($189,000) upon termination of your employment. Such severance
shall be paid to you during the 12 months following your Termination Date in
bi-weekly payments via the Company’s regular payroll system, which payments
shall commence in the next regular payroll cycle following the expiration of the
rescission periods in your General Release and Waiver Agreement.     •   Bonus
Severance: You will receive additional severance compensation equal to 60% of
one year’s salary ($113,400), which may be paid to you in cash or in stock at
the Company’s discretion no later than December 31, 2010.     •   Accrued
Bonuses: You will receive the accrued and unpaid bonuses from 2008 and 2009, in
the total amount of $92,680, which may be paid to you in cash or in stock at the
Company’s discretion no later than December 31, 2010.

 

 



--------------------------------------------------------------------------------



 



  •   Stock Payment: In the event that the Company elects to pay the Bonus
Severance and/or Accrued Bonuses described above in stock, the Company will
withhold required taxes and other withholdings and will pay the net amount to
you in the form of unrestricted Company stock. Any such stock payment shall be
in freely tradeable shares of Company common stock. If the Company’s common
stock is not, at the time of issuance, traded on an electronic exchange, then
such payments will be made in cash. The Company will price protect the issued
stock for a period of three months, as follows: on the three-month anniversary
of the issuance of the shares, the value of any such shares that have not been
sold and that are still held by you in your brokerage account will be compared
to the value of those shares on the issuance date. Any shortfall in the
aggregate value of such shares will be paid to you either in additional
registered shares or in cash at the Company’s election.     •   Health Benefits:
During the 12-month severance period, the Company will reimburse to you 100% of
your medical insurance premiums, less that amount equivalent to employee
contributions for such coverage, for continued coverage under the Consolidated
Omnibus Budget Reconciliation Act (COBRA), provided that you do not have access
to coverage from a new employer. After expiration of the severance period, you
may continue COBRA coverage at your election and at your own cost (less mandated
employer contributions).     •   Stock Options: Upon termination of employment,
all of your stock options that are vested as of your last date of employment
will be exercisable by you for the full term of the option grant. Any unvested
options or restricted stock will be treated in accordance with the terms of the
agreement covering that issuance.

The severance compensation and benefits set forth above are subject to execution
of the attached General Release and Waiver Agreement in accordance with its
terms. All severance compensation and benefits are subject to applicable taxes
and withholdings as may be required by law.
Finally, in the next regular payroll following your termination, you will be
paid any amounts due to you for earned but unused PTO. You will also be
permitted to keep your computer, monitor, and laptop (subject to IT clearing any
company proprietary data).
We are very sorry that the needs of the business have resulted in the
elimination of your position. We thank you for your service and professionalism
and we wish you great success in your employment transition.
Best regards,
-s- Joseph Grillo [c04947c0494702.gif]
Joseph Grillo
President and CEO

 

 